Order, Supreme Court, New York County (Carol Berkman, J.), entered March 19, 2008, which adjudicated defendant a level two sex offender pursuant to the Sex Offender Registration Act (Correction Law art 6-C), unanimously affirmed, without costs.
The court properly assessed points under the risk factor for drug abuse, based on defendant’s statements contained in his presentence report. In any event, even without that assessment, defendant would remain a level two offender, and we find no basis for a discretionary downward departure (see People v Mingo, 12 NY3d 563, 568 n 2 [2009]; People v Johnson, 11 NY3d 416, 421 [2008]). Concur — Mazzarelli, J.P., Sweeny, Catterson, Renwick and DeGrasse, JJ.